Citation Nr: 1622810	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-44 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to August 1993 and had subsequent service in the North Carolina and South Carolina National Guards.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In a November 2010 VA Form 9, the Veteran requested a hearing before the Board; he failed to appear for the hearing, and his hearing request was deemed withdrawn.  38 C.F.R. § 20.704(d).  In July 2015, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran is seeking service connection for a lumbar spine disability and hypertension.  As to his lumbar spine claim, the Veteran asserts that he injured his back while on active duty during physical training while performing a fireman's lift.  See May 2009 clinical record.  Alternatively, the Veteran asserts that he injured his back on September 10, 2010, while on National Guard duty.  See April 2011 statement.  The Veteran also submitted a lay statement from D.A. D.A. asserted that she observed the Veteran injure his back on September 10, 2005.  

The Veteran underwent a VA spine examination in October 2009.  A copy of the examination and an advisory medical opinion which considered the Veteran's active duty injury are of record.  The Board remanded this case in July 2015 in part to verify the Veteran's periods of federal service.  The Board notes that a September 11, 2005, order from the Office of the Adjutant General for the State of South Carolina Military Department shows that the Veteran was ordered into State Active Duty for Hurricane Ophelia effective September 10, 2005, under the authority of the South Carolina Code of Laws.  As explained below, however, there may be outstanding VA medical records which may be relevant to the Veteran's lumbar spine claim.  

The Board notes that the Veteran is in receipt of Social Security Disability Benefits for a back disorder and essential hypertension.  See January 2010 Social Security Disability Determination.  The Veteran's Social Security Administration (SSA) records show that he reported seeking treatment for "back and blood pressure" in 2005 at the Greenville, North Carolina VA hospital outpatient clinic, and for "back and testing" in May 2009 at the Columbia, South Carolina, (Dorn) VA Medical Center (VAMC).  The current record reflects May 2009 treatment at the Columbia VAMC for complaints of back pain and left leg numbness.  However, the record does not contain treatment records from 2005.  [The Board notes that the record does contain Greenville Satellite Outpatient Clinic records since January 2008.]  As the evidence confirms the Veteran's report of treatment at the Columbia VAMC in May 2009, the Board finds there is a reasonable probability that there may be records not yet associated with the file from the Greenville VA outpatient clinic dated 2005 to 2008.  Because those records may contain pertinent information relevant to the claims, and because VA treatment records are constructively of record, they must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should specifically obtain for the record complete copies of the clinical records of all VA evaluations and treatment that the Veteran received at the Greenville, North Carolina, VA Satellite Outpatient Clinic/CBOC from 2005 to 2008.  If the treatment records are not located, the scope of the search should be documented in the record.
  
The AOJ should also specifically obtain for the record complete copies of the clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received since June 2015, the most recent record in the claims file.

2. Thereafter, the AOJ should review the record, arrange for any further development deemed necessary, and readjudicate the claims.  If the benefits remain denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an appropriate opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




